Citation Nr: 0901748	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 29, 2005 for 
the payment of additional pension benefits for the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to April 1968 and from May 1974 to February 1975.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decisional letter of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2008, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1. In August 1993, June 1999, and December 1999 the veteran 
submitted statements to VA that he was not married and had no 
dependents.

2. An October 1999 rating decision granted the veteran 
pension benefits, effective February 16, 1993.

3. In December 1999 VA sent the veteran a letter asking him 
if he was married to A. B.-N.

4. In correspondence received by VA on January 3, 2000, the 
veteran stated that he had declared A. B.-N. to be his common 
law spouse in 1974 when they were living in Texas.

5. A July 2000 letter from VA told the veteran that if he did 
not submit evidence regarding the validity of his common law 
marriage, VA would notify him of its decision regarding his 
dependency claim.






CONCLUSION OF LAW

The criteria for an effective date of January 3, 2000 for 
payment of additional pension benefits for the veteran's 
spouse have been met.  38 U.S.C.A. § 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the July 2006 decisional letter that is on appeal granted 
additional pension benefits for the veteran's dependent 
spouse and assigned an effective date for the award, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A September 2007 statement of the 
case (SOC) addressed the "downstream" issue of effective 
dates and readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a May 2007 letter also 
provided him with general effective date criteria.  The 
veteran has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  The implementing regulation provides 
the effective date for additional compensation for a 
dependent for pension purposes will be the latest of the 
following dates: (1) date of claim, which means date of 
veteran's marriage, if the evidence of the event is received 
within one year of the event; otherwise, it is the date 
notice is received of the dependent's existence, if the 
evidence is received within one year of VA's request; (2) 
date dependency arises; (3) effective date of the qualifying 
disability rating; or (4) date of commencement of the 
veteran's award.  38 C.F.R. § 3.401(b).

Where evidence requested in conjunction with an original 
claim is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  Should the 
right to benefits be finally established, benefits shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran contends that he is entitled to an effective date 
in 2000 for the addition of his common law spouse to his 
pension award since that is when he originally filed a claim 
to add her to his award.

August 1993 and June 1999 VA Forms 21-527, Income Worth and 
Employment Statements, reflect that the veteran reported he 
had never been married.  

An October 1999 rating decision granted the veteran 
nonservice-connected pension, effective February 16, 1993.

A December 1999 VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, shows that the veteran 
reported he had never been married.

In December 1999, VA notified the veteran that his pension 
claim had been granted, but that the Milwaukee RO (where the 
veteran's claims file had previously been located) had 
indicated the veteran may have been married to A. B.-N. and 
that she may have been employed.  VA informed him that 
information regarding a spouse was necessary to determine the 
maximum amount of his pension benefits.  The letter stated 
that evidence should be furnished as soon as possible, and 
that if evidence was not received within one year from the 
date of the letter, benefits may not be paid prior to the 
date of VA's receipt of the evidence.

On January 3, 2000 the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents.  He stated that he had 
never been legally married, but had been with A. B.-N. since 
1970 and had specifically declared her his common law wife in 
1974, when he was in the Army in Fort Hood, Texas.

In July 18 and July 19, 2000 letters, the RO notified the 
veteran that he needed to provide VA with his spouse's social 
security number and her date of birth in order to add her as 
a dependent to his pension award.  The RO indicated that 
previous attempts to verify A. B.-N.'s social security number 
had been unsuccessful.  These letters informed him that if 
evidence was not received within one year from the date of 
the letter, benefits may not be paid prior to the date of 
VA's receipt of the evidence.

On July 24, 2000 the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, and stated that he 
wanted to add his common law spouse, A. B.-N., to his award.  
He also submitted A. B.-N.'s Immigration and Naturalization 
Service (INS) Alien Registration card and a May 2000 
notification from INS that it had received A. B.-N.'s 
application for renewal of her registration card.

On July 28, 2000 the RO sent the veteran a letter requesting 
that he provide lay evidence of witnesses to his common law 
relationship with A. B.-N. from when they lived in Texas.  
The letter noted that since Florida does not recognize common 
law marriages, statements from friends or family in Texas who 
could verify their common law status were required.  The 
letter stated that if VA did not receive a response within 60 
days of the date of the letter, a decision would be made 
based on the evidence of record and he would be advised of 
the determination; it also stated that if he needed 
additional time to obtain the evidence he should let VA know.

RO employee notes regarding the veteran's claim indicate that 
on September 15, 2000 he contacted the RO to state that he 
would be marrying his common law wife within the next few 
months; he said he was unable to furnish documents requested 
in July 2000, so he decided to get married in order that VA 
may then add his spouse to his award if the marriage 
occurred.

In February 2005, the veteran requested a copy of his 201 
personnel file.  In August 2005, he submitted evidence from 
his 201 file showing that while he was stationed in Texas, he 
had requested discharge from Army service because of his 
common law wife's severe psychological distress.  A 
memorandum from the veteran's Commander recommended that his 
discharge be approved because the veteran's total commitment 
to his "wife's problems" was interfering with completion of 
his Army duties.

Based on this evidence, a December 2005 letter informed the 
veteran that A. B.-N. would be recognized as his spouse for 
VA purposes, but that more information was needed regarding 
her income.  A July 2006 decisional letter added A. B.-N. to 
the veteran's pension award as his spouse, effective from 
August 29, 2005.

At the August 2008 hearing, the veteran testified that he had 
been with A. B.-N. since 1970 and that they had been 
recognized as a couple during his service since he was 
allowed to live off base with her.  He indicated that he 
considered them to be married, but in terms of whether he was 
legally married to her based on a document, he always said 
they were not, but he consistently referred to her as his 
wife.  He testified that since he never received a letter 
denying his 2000 dependency claim, he considered it to be 
ongoing.  Since the July 2000 letter had told him that VA 
would advise him of its decision, he did what he believed 
anyone else would have done, and waited for the decision to 
go through the bureaucracy and reach him.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran was unaware of the consequences 
of not submitting evidence within the time period specified 
in the July 28, 2000 letter and that he did not abandon his 
claim.  That letter specifically told him VA would notify him 
when it had made a decision on his claim.  It did not inform 
him of the criteria of 38 C.F.R. § 3.158(a) regarding 
abandonment of claims.  This letter was in stark contrast to 
the language of the December 1999 and prior July 2000 letters 
that had specifically told him that if he did not submit the 
requested evidence within one year from the date of the 
letter, he may not be paid any benefits prior to the date of 
receipt of the evidence.  It was reasonable for him to 
believe based on the different language of the July 28, 2000 
letter that if he did not submit the evidence requested by 
that letter that his dependency claim would remain open until 
he received a decision from VA.  It is notable that the 
veteran responded by telephone in September 2000 to the July 
28, 2000 letter, indicating that he did not have any more 
evidence to submit at that time; however, VA did not notify 
him of any decision until July 2006.  Hence, a balance of the 
evidence supports that the veteran did not abandon his 2000 
dependency claim.

Regarding the three possible effective dates delineated in 
38 C.F.R. § 3.401(b), dependency arose in 1974, when the 
veteran declared A. B.-N. to be his common-law wife while 
living in Texas, a state that recognizes common law marriage.  
There is no evidence that the veteran provided notification 
to VA of his common law marriage within one year of the date 
dependency arose.  In December 1999, VA asked the veteran to 
clarify whether A. B.-N. was his spouse; on January 3, 2000 
VA received notice from the veteran of A. B.-N.'s existence 
and that she had likely been recognized in the state of Texas 
as his common law spouse.  Hence, the appropriate date of 
claim is January 3, 2000.  The date of the commencement of 
the veteran's pension award is February 16, 1993.  As this is 
a pension case, the effective date of a qualifying disability 
rating is not an applicable effective date.  Thus, the latest 
of the possible effective dates listed under § 3.401(b) is 
January 3, 2000.  Prior to that date, the veteran had 
specifically informed VA that he had never been married.

After having carefully reviewed the evidence of record, the 
Board finds that a balance of the evidence supports the grant 
of an effective date of January 3, 2000 for the addition of 
the veteran's common law spouse as a dependent.  


ORDER

An effective date of January 3, 2000 is granted for the 
payment of additional pension benefits for the veteran's 
spouse, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


